Citation Nr: 1019237	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-19 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral onychomycosis of the big toes.

2.  Entitlement to an initial compensable evaluation for 
status post umbilicus hernia repair with residual scar. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disease of the cervical spine. 

4.  Entitlement to an initial evaluation in excess of 10 
percent prior to August 3, 2007, and in excess of 20 percent 
from August 3, 2007, for lumbar strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to May 
2004.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted entitlement to service 
connection and assigned of 10 percent ratings for lumbar 
strain and degenerative disease of the cervical spine as well 
as noncompensable ratings for bilateral onychomycosis of the 
big toes and umbilicus hernia repair scar residuals, each 
effective June 1, 2004.

In a September 2008 rating decision, the RO increased the 
Veteran's evaluation for lumbar strain to a 20 percent 
rating, effective August 3, 2007.  The issue of entitlement 
to a higher disability evaluation based upon an initial grant 
of service connection remains before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 
(1999).

In December 2008, the Veteran submitted a waiver of initial 
RO review of all pertinent evidence submitted after his 
formal appeal.  Thus, new evidence associated with the file 
after the December 2008 SSOC will therefore be considered in 
this decision.  38 C.F.R. § 20.1304 (2009).

In December 2009, the Veteran testified at a Travel Board 
hearing before the undersigned.  A transcript is associated 
with the claims folder.  

The Veteran, through his representative, indicated at the 
hearing that there were additional private treatment records 
that he wanted to submit.  The record was held open for a 
period of 30 days to afford the Veteran an opportunity to 
submit these records.  As additional records were not 
received, the Board will proceed with appellate review of 
these matters. 

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, 
he has not submitted evidence of unemployability, or claimed 
to be unemployable; therefore, the question of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issues of entitlement to an initial compensable 
evaluation for status post umbilicus hernia repair with 
residual scar, evaluation in excess of 10 percent for 
degenerative disease of the cervical spine and entitlement to 
an initial evaluation in excess of 10 percent prior to August 
3, 2007, and in excess of 20 percent from August 3, 2007, for 
lumbar strain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral onychomycosis of the big toes did not cover at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of the 
exposed area affected; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were not 
used during post-service treatment of the disability.




CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral onychomycosis of the big toes were not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In this case, the Veteran filed his claim of service 
connection for bilateral onychomycosis of the big toes in 
June 2004.  He was notified of the provisions of the VCAA by 
the RO in correspondence dated in June 2004.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim, identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  In a February 2005 rating 
decision, the RO granted entitlement to service connection 
and assigned an initial noncompensable rating for bilateral 
onychomycosis of the big toes.  The Veteran appealed the 
assignment of the initial evaluations for those benefits.

As noted above, the Veteran's claims for initial ratings for 
onychomycosis and umbilicus hernia repair scar residuals 
arise from his disagreement with the initial evaluations 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

With respect to the Dingess requirements, in December 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Next, VA has a duty to assist a veteran in the development of 
his claims.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  



First, the RO has obtained service treatment records.  The 
Veteran submitted written statements discussing his 
contentions and private treatment records. He was also 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned in December 2009. 

Next, specific VA medical examinations pertinent to the issue 
on appeal were obtained in August 2004 and August 2007.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's bilateral 
onychomycosis of the big toes since the August 2007 VA 
examination.  Indeed, the Veteran testified that the level of 
severity had remained the same.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination reports to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claims.  The VA 
examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided 
the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.  In 
addition, there is no indication that the VA examiners were 
not aware of the Veteran's past medical history or that they 
misstated any relevant fact.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 
120 (2007) (noting that a medical opinion must describe the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Laws and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2009), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2009).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following matters 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Effective October 23, 2008, the Schedule for rating criteria 
that addresses the evaluation of scars was revised.  73 Fed. 
Reg. 54,708 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118).  
These new criteria apply to applications for benefits 
received on or after October 23, 2008, or upon request from a 
veteran who was rated under the applicable criteria before 
this date.  Id.  In this case, the Veteran's claims were 
received prior to this date and, while the Veteran received a 
copy of the revised regulations in the December 2008 SSOC, 
the Board has not received a request from the Veteran or his 
representative to be rated under the revised criteria.  
Hence, those rating criteria will not be addressed at this 
time.

In this case, the Veteran was assigned an initial 
noncompensable rating for his service-connected bilateral 
onychomycosis of the big toes pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2008).  Under Diagnostic Code 7813, 
dermatophytosis is rated as either disfigurement of the head, 
face, or neck under Diagnostic Code 7800, or as scars under 
Diagnostic Codes 7801 to 7805, or as dermatitis under 
Diagnostic Code 7806, depending upon the predominant 
disability.  

As this service-connected disability does not involve the 
head, face, or neck or involve scarring, the rating criteria 
for disfigurement of the head, face, or neck under Diagnostic 
Codes 7800 - 7805 do not apply.  Thus, the predominant 
disability picture is one of dermatitis, which is rated under 
Diagnostic Code 7806.

Under Diagnostic Code 7806, a 10 percent evaluation is 
warranted when at least 5 percent, but less than 20 percent 
of the entire body, or at least 5 percent, but less than 20 
percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12 month period.  A 30 
percent evaluation is warranted when 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.  A 60 percent evaluation is warranted 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past 12 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7813 
(2008).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Veteran filed his claim for service connection for this 
disability in June 2004.

In an August 2004 VA fee-based examination report, the 
Veteran reported suffering from bilateral foot fungus since 
1994.  Current symptoms were listed as constant skin 
condition with pain and discoloration of the toes that does 
not involve any areas that are exposed to the sun and did not 
result in any time lost from work.  It was noted that the 
Veteran received Sporanox during service for less than six 
weeks.  Physical examination findings were noted as signs of 
skin disease located on the toes with hyperpigmentation of 
less than six square inches.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, Keloid formation, hypopigmentation, hyperpigmentation, 
abnormal texture, limitation of motion, or burn scars 
present.  Skin lesion coverage was noted to be 0% of the 
exposed area and 0.2 % relative to the whole body.  The 
examiner diagnosed bilateral onychomycosis of the big toes, 
indicating that skin lesions were not associated with 
systemic disease and did not manifest in connection with a 
nervous condition.

Private treatment notes dated in December 2005 and January 
2006 detailed continued treatment for onychomycosis with 
Lamisil.  Physical examination findings were noted as 
thickening and discoloration of the bilateral crease and 2nd 
toes as well as onychomycosis on 1st and 4th digits of right 
foot.  A January 2006 toenail pathology report revealed 
growth of several different saprophytic molds. 

In an August 2007 VA fee-based examination report, the 
Veteran reported symptoms including constant itching, 
shedding, and pain from the toenails.  The examiner indicated 
that the condition did not involve sun-exposed areas 
(including the head, face, hands, and neck) and described 
functional impairment due to pain over the great toe with 
prolonged walking.  Treatment in the past 12 months for the 
condition included topical medicine.  Physical examination 
findings were noted as bilateral onychomycosis of the great 
toes with noted tenderness to palpation of the nail, 
inflexibility of the toenails, and abnormal texture.  Site 
location was listed as right and left great toes with noted 
hyperpigmentation and crusting of the nail.  There was no 
ulceration, exfoliation, tissue loss, induration, or sun 
exposed area.  Skin lesion coverage was noted to be 1 % 
relative to the whole body.  The examiner diagnosed bilateral 
onychomycosis of the great toes, indicating that skin lesions 
were not associated with systemic disease and did not 
manifest in connection with a nervous condition.

During his December 2009 hearing, the Veteran indicated that 
his service-connected onychomycosis was a recurrent problem.  
He reported that he uses over the counter medications during 
flare-ups.  

As noted above, under Diagnostic Code 7806, a 10 percent 
evaluation is warranted when at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12 month 
period.  Evidence of record detailed that the Veteran's 
service-connected skin disability covers less than 5 % of his 
entire body and 0 % of exposed areas.  While the Veteran 
received treatment with Sporanox during active duty, post-
service findings of record detailed treatment with topical 
and over the counter medications but no systemic therapy.  
For all the foregoing reasons, there is no basis for 
assignment of an initial compensable evaluation for bilateral 
onychomycosis of the big toes.   




Additional Considerations

In rendering a decision on this appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report his 
bilateral big toe symptoms because this requires only 
personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  However, the Board has weighed 
the Veteran's statements as to his bilateral big toe 
onychomycosis a symptomatology and finds his current 
recollections and statements made in connection with the 
claims for benefits to be of lesser probative value than the 
other clinical evidence of record, which does not indicate 
that the assignment of any additional increased evaluations 
are warranted.  Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony). 

For all the foregoing reasons, the Veteran's claim for 
initial compensable evaluation for bilateral onychomycosis of 
the big toes must be denied.  The Board has considered staged 
ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes 
that they are not warranted.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his service-connected bilateral 
big toe onychomycosis that would take the Veteran's case 
outside the norm so as to warrant the assignment of any 
extraschedular rating.  There is simply no objective evidence 
showing that the service-connected bilateral big toe 
onychomycosis has alone resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
noncompensable rating).

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  
ORDER

Entitlement to an initial compensable evaluation for 
bilateral onychomycosis of the big toes is denied.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to an initial 
compensable evaluation for status post umbilicus hernia 
repair with residual scar, evaluation in excess of 10 percent 
for degenerative disease of the cervical spine and 
entitlement to an initial evaluation in excess of 10 percent 
prior to August 3, 2007, and in excess of 20 percent from 
August 3, 2007, for lumbar strain is warranted.

The Veteran has consistently complained that his status post 
umbilicus hernia repair with residual scar causes functional 
impairment.  He says the scar or effected area prevents him 
from engaging in heavy lifting activities and some forms of 
exercise (sit-ups).  He states that he experiences a 
"catching sensation" with certain movements.  He adds that 
bowel movements cause pain in the area of the scar.  

The August 2007 QTC examination merely indicated the Veteran 
experiences tenderness over the scar.  No findings were made 
with regard to functional impairment.  As such, the August 
2007 examination is deemed inadequate for rating purposes.

The Board notes that the Veteran last had a VA examination 
evaluating his service-connected lumbar strain and 
degenerative disease of the cervical spine in August 2007.  
During his December 2009 hearing, the Veteran reported that 
his lumbar strain and cervical spine disabilities had 
increased in severity in the last two years with more severe 
symptomatology, including increased medication intake, 
trouble sleeping, decreased cervical spine range of motion, 
increased functional limitation, and numbness and tingling in 
the lower extremities.  VA's statutory duty to assist the 
Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  Accordingly, the RO should 
arrange for the Veteran to undergo a VA spine examination at 
an appropriate VA medical facility to determine the severity 
of his service-connected lumbar spine and cervical spine 
disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated him for his service-connected 
status post umbilicus hernia repair with 
residual scar, lumbar spine, and cervical 
spine disabilities.  

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Schedule the Veteran for a VA scar or 
muscle examination to determine the 
current nature and severity of his 
service-connected status post umbilicus 
hernia repair with residual scar.  The 
examiner should indicate whether the scar 
is superficial, poorly nourished, or with 
repeated ulceration; or is tender and 
painful on objective demonstration, as 
well as document the size of the scar in 
square centimeters.  The examiner should 
comment on any functional impairment 
caused by the scar.  If applicable, 
identify the muscle group affected and 
state whether there is disability that 
could be considered slight, moderate, 
moderately severe, or severe.  The 
examiner should also provide a full 
description of the effects of the scar 
upon the Veteran's employment and daily 
life, including any manifest limitation of 
activity alleged by the Veteran.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
connection with the examination.

3.  Thereafter, the AMC/RO is to arrange 
for the Veteran to undergo a VA spine 
examination by a physician to determine 
the current severity of his service-
connected lumbar strain and degenerative 
disease of the cervical spine.  The 
Veteran's claims folder must be made 
available to the physician for review in 
this case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
All indicated tests and studies are to be 
performed.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should also be set 
forth in the examination report.

The examiner should provide specific 
findings as to the range of motion of the 
cervical spine and thoracolumbar spine.  
Any pain during range of motion testing 
should be noted, and the examiner should 
accurately measure and report where any 
recorded pain begins and ends when 
measuring range of motion.  The examiner 
should also note whether there is any 
objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the Veteran's 
disabilities.  If observed, the examiner 
should specifically comment on whether the 
Veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
also state whether there is any 
abnormality of the cervical or 
thoracolumbar spine, including evidence of 
ankylosis.

After considering the Veteran's documented 
medical history, the examiner should 
identify all impairments associated with 
the Veteran's disabilities, including any 
associated neurological impairment or 
bladder, bowel, or sexual dysfunction.

With regard to any neurological disability 
resulting from the service-connected 
disabilities, the specific nerve(s) 
affected should be specified, together 
with the degree of paralysis caused by the 
service-connected disabilities.  The 
examiner should also document the number 
of weeks, if any, during the past 12 
months, that the Veteran has had 
incapacitating episodes, defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims file.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations--specifically to include 
consideration of all of the evidence added 
to the record since the December 2008 
SSOC.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


